Exhibit 99.2 REAL ALLOY (formerly Global Recycling and Specification Alloys) (Carve-Out of Certain Operations of Aleris Corporation) Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Year Ended December 31, 2014 Real Alloy (Carve-Out of Certain Operations of Aleris Corporation) Management’s Discussion and Analysis of Financial Condition and Results of Operations For the Year Ended December 31, 2014 Table of Contents Page Management’s Discussion and Analysis of Financial Condition and Results of Operations MDA-1 Overview MDA-1 Our Business Segments MDA-1 Results of Operations MDA-2 Review of Segment Results MDA-4 Liquidity and Capital Resources MDA-5 Market Risks MDA-7 REAL ALLOY (CARVE-OUT OF CERTAIN OPERATIONS OF ALERIS CORPORATION) MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS
